Distribution Steve Smidler Kaman Distribution Management Structure Bearings & Power Transmission Thomas Weihsmann Fluid Power Tribby Warfield Automation, Control & Energy Gary Haseley Kaman Distribution Group Steve Smidler 190 Locations • Kaman Industrial Technologies • Florida Bearings • Ohio Gear & Transmission • Delamac - Mexico 40 Locations • B. W. Rogers • Catching Fluidpower • Inrumec - Puerto Rico • Northwest Hose & Fittings • Western Fluid Components 27 Locations • Minarik Automation & Control • Target Electronics • Zeller 2 Kaman Distribution Segment •FY2014(p) Net Sales$1,190M- $1,220M •FY2014(p) OI% range4.8% - 5.2% •# of Customers65,000 •SKUs in Catalog4+ million Business Overview Served Market Size $35B Source: PTDA Market Size Report; US Census Bureau; ARC Advisory 3 Improving Financial Performance Revenue Growth Adjusted EBITDA* Growth Acquisitions, margin improvement program have delivered improved financial results 4 (Dollars in thousands) Business Profile •Three product platforms provide our customer base unique, comprehensive solutions •Only national motion control, automation distributor/service provider •Technically differentiated, value-added service provider •Positioned in key markets with strong growth potential •Aggressively expanding geographic footprint and product lines Uniquely positioned for profitable growth 5 Why Three Product Platforms? Time mechanical hydraulic electrical Higher Growth | Higher Margins | Higher Technical Content | Robust Acquisition Pipeline & PT Fluid Power Automation & Control Size of Kaman’s accessible market over time $35 Billion Market 6 Comprehensive Solutions for Plant Management 7 Platform Evolution Through acquisitions and organic growth, Kaman has significantly grown its Distribution business while greatly expanding its product offering Bearings & Power Transmission up 40% Automation, Control & Energy up 203% Fluid Power up 97% 8 9 Fluid Power - Differentiated Strategy •$13 Billion in Revenue | #1 Global Fluid Power Products Manufacturer •Innovative Products: driven by customer need •Systems Solutions: no single company can offer a more complete selection •Efficient Operations: most complete and best quality systems in the industry •Distributor-friendly: philosophy that supports and protects distribution Fluid Power - Achieving Critical Mass •2011: Kaman acquires Catching FluidPower and is approved to distribute Parker products nationally •2013: Added 9 new locations via two acquisitions •2014: Acquired B. W. Rogers’ 21 locations; 7 states •Establishes contiguous Parker territory from New York to the Iowa border With B. W. Rogers, Kaman is Parker’s 2nd largest distributor 10 Automation, Control & Energy Product, Markets, Content Best-in-class value-added sales force Engineering specialists National vendor / product base Water/Wastewater, Critical Power, Process markets Automation & Control, Drives & Systems Operational Execution Customer focused organization Value-added systems centers Integration of multi-vendor products Centralized purchasing Continuous improvement programs Higher Margins | Embedded Customer Solution Provider | Technically Differentiated + 11 Delivering Value-Added Services Assembly and Fabrication Engineering and Design Field Installs and Troubleshooting Panel Design and Build Repair and Rebuild Training and Support Creates Market Opportunity | Deepens Customer Relationships | Improves Margins Products Systems Services Efficiency Profitability Reliability Cost Downtime Risk 12 Business Strategies •Pipeline for each product platform •Formal integration process •End market diversification •Focused on outside sales force •Targeting strategic geographic markets •Kaman training programs •Adding more differentiated products •Large national account opportunity pipeline •Targeting emerging industries •Strategic pricing •Supplier rebates •Purchasing leverage •Multi-phase rollout •Includes CRM, WMS, Financials •Drives operational efficiencies 1 2 3 5 4 13 Acquisitions in all Product Platforms 14 Organic Initiatives - Expanding to New End Markets 15 •Focused initiative to expand outside sales force •Positioned in key geographic end markets •Designed to accelerate organic growth •Cash flow positive in less than 12 months Sales Force Expansion 16 Profitability Initiatives Strategic pricing Increase utilization of preferred vendors ERP deployment Product category management 17 ERP Technology Investments •Consolidate 12 business systems to standard enterprise-wide business system •Infor Distribution SX.e is a leading distribution ERP solution Increase customer satisfaction Drive higher sales volume Productivity gains from reduced transaction and response times Increased profitability from consolidating purchasing and lowering procurement costs BENEFITS 18 Summary Growth •Acquisitions provide a more diversified and larger available market •3-platform strategy expands products and services offering •Sales force expansion, geographic footprint and new end markets Profitability •Increasing technical product mix to enhance gross margins •Supplier management to drive improved margins •Strategic pricing initiative Productivity •ERP deployment to deliver value from scale, purchasing leverage, and improved customer service operations •Acquisition integration to leverage back offices •CRM implementation to drive increased sales performance 19
